Citation Nr: 1505191	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (to include Agent Orange). 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010  rating decision in which the RO, inter alia, denied service connection for diabetes, right ankle strain, high blood pressure/hypertension, hearing loss, vision disorder, PTSD, and baldness.  In September 2010, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal in November 2012, which specifically limited the issues on appeal to entitlement to service connection for diabetes mellitus, high blood pressure/hypertension, hearing loss, PTSD, and a vision disorder.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  Notably, during the hearing the Veteran withdrew from appeal the claims of entitlement to service connection for high blood pressure/hypertension and hearing loss.  

Of note, the AOJ also certified the issue of entitlement to service connection for a right ankle strain, and the Veteran withdrew the same during his hearing before the Board; however, the appeal as to that issue had not been perfected, and the Board has no jurisdiction over such a matter.   Hence, the only claims remaining on appeal are those set forth on the title page.

The Board notes that in addition to the Veteran's paper claims file, the Veteran has  paperless, electronic files in Virtual VA and Veterans Benefits Management System (VBMS).  A review of his Virtual VA file reveals the July 2013 video-conference hearing transcript; the remainder of the documents therein are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file presently includes no documents. 

The Board's decision on the claim for  service connection for diabetes mellitus, type II is set forth below.  The claims for service connection for PTSD and a vision disorder are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Probative evidence indicates that the Veteran served in or near the Demilitarized Zone (DMZ) in Korea between April 1968 and July 1969, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during such service.

3.  The Veteran has been diagnosed with diabetes mellitus, type II, which is a disability recognized by VA as etiologically related to herbicide exposure. 

4.  The Veteran's diabetes mellitus, type II is treated with a restricted diet and medication, suggesting that the disability is manifest to a compensable degree.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, as presumptively due to exposure to herbicides (to include Agent Orange), are met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, given the favorable disposition of the claim for service connection of diabetes mellitus, type II, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran is seeking service connection for diabetes mellitus, type II.  Specifically, he contends that his diabetes mellitus is the result of exposure to herbicide-i.e., Agent Orange-while serving along the DMZ in Korea.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) as well as certain other locations including along the DMZ in Korea between April 1, 1968 and August 31, 1971.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense has identified specific units that served along areas of the DMZ where herbicides were used from April 1968 through July 1969.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.    

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the record in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus, type II, is warranted.

The Veteran served in Korea from April 1968 to April 1969.  His personnel records indicate that he served in a unit that is accepted as having served along the DMZ.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.  The AOJ has conceded his herbicide exposure.  See April 2010 VA Memorandum. 

As the Veteran is presumed to have been exposed to herbicides during such service, the Board now turns to question of whether he has a diagnosis of diabetes mellitus, type II manifest to a compensable degree.  See 38 C.F.R. § 3.307(a)(6)(ii).  The Board finds that he does.  In this regard, VA treatment records document a diagnosis of diabetes mellitus type, II, and indicate that the Veteran was treated with medication and a low sugar diet.  See e.g. July 2010 VA treatment record.  Diabetes mellitus, type II, is rated at least 10 percent disabling if it is treated with a restricted diet.  See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2014).  Thus, competent, probative evidence indicates that the Veteran has diabetes mellitus, type II, manifested to a compensable degree. 

Accordingly, as the Veteran is presumed to have been exposed to herbicide agents while serving near the DMZ in Korea during the Vietnam Era and currently suffers from type II diabetes mellitus, a disease recognized by VA as associated with herbicide exposure, that appears to be manifest to a compensable degree.  On this record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for diabetes mellitus, type II, are met.



ORDER

Service connection for diabetes mellitus, type II, as presumptively due to exposure to herbicides (to include Agent Orange), is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal warranted.

Initially, the Board notes that the issues on appeal identified by the undersigned and the Veteran's representative during the Board hearing did not include a claim for service connection of vision loss.  During the hearing, the Veteran's representative indicated that the only matters remaining  appeal were the claims for service connection for diabetes mellitus (herein granted) and for PTSD (for which additional development is being sought, as explained below).  The Veteran limited his testimony to those issues.  

Following the hearing, however, closer examination of the claims file reveals that the Veteran also perfected an appeal with respect to denial of the claim for service connection of a vision disorder, to include as secondary to diabetes mellitus.  Given the representative's statement during the hearing, but the fact that neither he nor the Veteran t explicitly withdrew that issue from appeal, on remand, the AOJ should clarify with the Veteran and his representative whether the Veteran wishes to continue the appeal on that matter, or whether he intended (or intends) to withdraw that matter from appeal, along with the hearing loss and high blood pressure/hypertension claims.  Based on the response, the AOJ should undertake any additional, appropriate action warranted .   


As regards the PTSD claim, service connection for PTSD  requires medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).

Under the legal authority in effect at the time the Veteran filed his claim for benefits, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD typically varies depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's personnel records reveal that he was awarded the Armed Forces Expeditionary Medal (AFEM).  Additional evidence of record indicates that the AFEM is awarded to Veterans who participated in a United States military operation and encountered foreign armed opposition or were in danger of hostile action by foreign armed forces. However, the Veteran has not asserted that he actually engaged in hand-to-hand combat with the enemy, nor has he alleged experiencing a stressor related his personal participation in combat.   

Where the veteran's alleged stressor is not combat related, a veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence is needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).  

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which was pending before VA on or after July 12, 2010.  

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Here, the Veteran contends that he encountered multiple stressful circumstances while serving in Korea between April 1968 and April 1969.  He offered sworn testimony, and a written statement, that he served as a forward observer along the DMZ and that he witnessed a firefight as well as another incident where he sat in a foxhole and service members two or three foxholes down were killed.  He also offered sworn testimony that he was always in fear for his life when he served in Korea.

Based on the personnel record reflecting the award of the AFEM, the Veteran's descriptions of his experiences in or near the DMZ, and affording him the benefit of the doubt, the Board finds that the Veteran's claimed stressors appear to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with the regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that these alleged stressors occurred-providing that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

In this case, an August 2009 VA outpatient treatment record contains a positive PTSD screening.  The screening was done by a nurse, not a psychiatrist or psychologist.  Moreover, the nurse did not identify the stressors upon which the positive screen was based.  Further, the medical doctor who reviewed the screening indicated that further intervention was warranted but did not discuss or identify the stressors upon which the positive PTSD screen was based. 

Accordingly, the Board finds that a medical opinion to address the questions of whether these stressors are sufficient to have caused the Veteran's PTSD, and whether there exists a nexus between the established stressors and his psychiatric symptoms, is needed to resolve the matter of service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the Board notes that the Veteran offered sworn testimony that he receives VA treatment for his PTSD via teleconference with the  Hines Juliet Ranch facility.  He also reported that he has regular meetings with a VA social worker at an office in Orland Park.  Any outstanding, pertinent VA mental health treatment records should be obtained.  

The AOJ should also give the Veteran another opportunity to provide additional evidence or information in support of his claim for service connection for PTSD.  In its letter, the AOJ , notifying advises him of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) regarding claims for service connection for PTSD.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  
Thereafter,  the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim(s) for service connection on appeal.  Adjudication o the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Clarify with the Veteran and his representative whether the Veteran wishes to continue the appeal on that matter of service connection for hearing loss, or whether he intended (or intends) to withdraw that matter from appeal along with other claims. Based on the response, follow up on any additional action warranted.  

2.  Obtain from the Hines VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, to include reports of treatment via teleconference, since July 2010.  All outstanding VA social worker records should also be obtained.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) remaining on appeal that is not currently of record. Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

In the letter, notify the Veteran of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) pertaining to claims for  service connection for PTSD.  


Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders  examination, by a psychiatrist or psychologist, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, r and the examination report should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies (to include psychological testing, if deemed warranted), should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has (or, at any time pertinent to the August 2009 claim on appeal, has had) PTSD as a result of fear associated with hostile military or terrorist activities during his service along the DMZ in Korea.  If a diagnosis of service-related PTSD is deemed appropriate, currently or previously (even if currently resolved) the examiner should  ully explain how the diagnostic criteria are/were met, to include commenting upon the link, if any, between the identified stressor and the Veteran's symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim(s) remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The appellant need take no action until otherwise notified, but he may furnish additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


